Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 2/08/2022 has been received and claims 1-20 are pending.

The claims of current application have the benefit of, or priority to, the parent application no. 15/645,480 (i.e. effective filing date of 7/10/2017).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piper (20180214585).
As to Claims 1, 7 and 15, Piper (‘585) discloses a process for destroying a DNA or RNA of a microorganism on or in a substance or on a surface comprising the steps of: 
generating photons of a wavelength corresponding to a peak absorption wavelength of proteins, or DNA, or RNA, the wavelength being at least two of 207 nm and 222 nm (see entire document, particularly p. 1 [0009]-[0010], p. 2 [0016]-[0017], p. 3 [0038] and [0047]); 
directing the photons to a substance or surface to be disinfected, whereby the photons are generated to destroy a plurality of chemical bonds within the proteins, DNA, or RNA of the microorganisms (see entire document, particularly p. 1 [0002], p. 2 [0016] and [0020]-[0022], p. 3 [0038], [0045] and [0047]); and 
wherein the substance or surface to be disinfected is eye of a living being (see entire document, particularly p. 3 [0045] – particularly last line).
As to Claims 3 and 9, Piper (‘585) discloses that the step of generating photons comprises activating a lamp positioned within a wand (see entire document, particularly Figure 4, p. 2 [0020]), and wherein the step of directing comprises positioning of the wand (see entire document, particularly Figure 4, p. 2 [0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 5, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Piper (20180214585) as applied to claims 1 and 7 above, and further in view of Soltz (20090192437).
Piper (‘585) is relied upon for disclosure described in the rejection of claims 1 and 7 under 35 U.S.C. 102(a)(2).
	Piper (‘585) does not appear to specifically teach the substance or surface to be disinfected is a cornea of the eye, or that the microorganism is at least one of a bacteria, a virus, a fungus, an amoeba, and a protozoa.
It was known in the art before the effective filing date of the claimed invention to provide a cornea of an eye of a living being as a surface to be decontaminated from a microorganism being at least one of a bacteria, a virus, a fungus, an amoeba, and a protozoa. Soltz (‘437) discloses a process for irradiating and eliminating a microorganism from an eye of a living being comprising steps of generating photons and directing the photons to a cornea of an eye of a living being (see entire document, particularly p. 1 [0010], p. 2 [0019], p. 3 [0030], p. 4 [0058] and [0060] – line 1, p. 5 [0071]-[0072] – lines 1-3, p. 7 [0093]) by positioning a device with a light source in the form of a lamp (see entire document, particularly p. 1 [0005] and [0007] – lines 7-8, p. 2 [0021]) approximately two centimeters away from the eye (see entire document, particularly p. 5 [0071] and [0072] – lines 3-6), wherein the microorganism is at least one of a bacteria, a virus, a fungus, and an amoeba (see entire document, particularly p. 2 [0019] and [0024] , p. 7 [0093]), in order to treat ocular disorders or diseases (see entire document, particularly p. 1 [0005] and [0010]). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to irradiate and disinfect a cornea as the substance or surface to be disinfected in the method of Piper as a known ocular material affected by disorders/diseases in order to treat known ocular disorders/diseases of the eye, specifically the cornea, of the living as shown by Soltz.
Thus, Claims 2, 5, 11 and 14 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Piper (‘585) and Soltz (‘437).


In the event that Piper is deemed to inadequately disclose that the eye is that of a living being, the following rejection will apply. 
Claim(s) 1-3, 5, 7, 9, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Soltz (20090192437) in view of Piper (20180214585).
As to Claims 1, 7, 11 and 14-15, Soltz (‘437) discloses a process for destroying a microorganism on or in a substance or surface comprising steps of: 
generating photons of at least one wavelength and directing the photons to a substance or surface to be disinfected, wherein the substance or surface to be disinfected is a cornea of an eye of a living being (see entire document, particularly p. 1 [0005], [0007], and [0010], p. 2 [0019], [0021], and [0024], p. 3 [0030], p. 4 [0058] and [0060] – line 1, p. 5 [0071]-[0072] – lines 1-3, p. 7 [0093]).
Soltz (‘437) does not appear to specifically teach that the at least one wavelength corresponding to a peak absorption wavelength of DNA or RNA is 222 nm and selected to destroy a plurality of chemical bonds within the DNA or RNA of the microorganism. 
It was known in the art before the effective filing date of the claimed invention to provide at least one wavelength of 222 nm corresponding to a peak absorption wavelength of DNA or RNA in a process for destroying a microorganism on or in a substance or surface such as an eye of a living being. Piper (‘585) discloses a process for destroying a DNA or RNA of a microorganism on or in a substance or on a surface comprising the steps of: 
generating photons of at least two single line wavelengths corresponding to a peak absorption wavelength of proteins, or DNA, or RNA, the at least two single line wavelengths being 222 nm and at least one of 207 nm (see entire document, particularly p. 1 [0009]-[0010], p. 2 [0016]-[0017], p. 3 [0038] and [0047]); 
directing the photons to a substance or surface to be disinfected, whereby the photons are generated to destroy a plurality of chemical bonds within the proteins, DNA, or RNA of the microorganisms (see entire document, particularly p. 1 [0002], p. 2 [0016] and [0020]-[0022], p. 3 [0038], [0045] and [0047]); and 
wherein the substance or surface to be disinfected is an eye of a living being (see entire document, particularly p. 3 [0045] – particularly last line),
in order to selectively destroy at least one microorganism while avoiding harm to human or animal cells (see p. 1 [0002] and [0008]-[0009], p. 3 [0047] – lines 1-4) .
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide at least one wavelength of 222 nm corresponding to a peak absorption wavelength of DNA or RNA in the process of Soltz in order to selectively destroy microorganism without harming cells of a living being as shown by Piper.

As to Claim 2, Soltz (‘437) discloses that the microorganism is at least one of a bacteria, a virus, a fungus, and an amoeba (see entire document, particularly p. 2 [0019] and [0024] , p. 7 [0093]).
As to Claims 3 and 9, Piper (‘585) discloses that the step of generating photons comprises activating a lamp positioned within a wand (see entire document, particularly Figure 4, p. 2 [0020]), and wherein the step of directing comprises positioning of the wand (see entire document, particularly Figure 4, p. 2 [0020]).
As to Claim 5, Soltz (‘437) discloses that the step of directing comprises positioning a device with a light source in the form of a lamp (see entire document, particularly p. 1 [0005] and [0007] – lines 7-8, p. 2 [0021]) approximately two centimeters away from the substance or surface to be disinfected in the form of eye (see entire document, particularly p. 5 [0071] and [0072] – lines 3-6).

Thus, Claims 1-3, 5, 7, 9, 11 and 14-15 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Soltz (‘437) and Piper (‘585).

Claim(s) 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Piper (20180214585), or Soltz (20090192437) in view of Piper (20180214585), as applied to claims 1 and 7 above, and further in view of Holland (20070221582).
Piper (‘585) is relied upon for disclosure described in the rejection of claims 1 and 7 under 35 U.S.C. 102(a)(2).
Soltz (‘437) and Piper (‘585) are relied upon for disclosure described in the rejection of claims 1 and 7 under 35 U.S.C. 103.
	Neither Piper (‘585) nor Soltz (‘437) appear to specifically teach that the step of directing comprises passing the generated photons through a fiber optic cable.
It was known in the art before the effective filing date of the claimed invention to provide a fiber optic cable to direct generated photons to a surface to be decontaminated. Holland (‘582) discloses a process for destroying a DNA or RNA of a microorganism on or in a substance or surface comprising generating photons and directing the photons to a substance or surface to be disinfected by passing the generated photons through a fiber optic cable in order to decontaminate a surface (see p. 1 [0014] – lines 1-5). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a fiber optic cable in the method of Piper, or in the method of Soltz as modified by Piper, in order to deliver photons to a surface to be decontaminated as shown by Holland.
Thus, Claims 4 and 8 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Piper (‘585) and Holland (“582), or Soltz (‘437), Piper (‘585), and Holland (‘582).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piper (20180214585), or Soltz (20090192437) in view of Piper (20180214585), as applied to claim 1 above, and further in view of Neister (20110272595).
Piper (‘585) is relied upon for disclosure described in the rejection of claim  under 35 U.S.C. 102(a)(2).
Soltz (‘437) and Piper (‘585) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
Neither Piper (‘585) nor Soltz (‘437) appears to specifically teach that the step of directing the photons further comprises a step of providing 540 kJ/mole of photon energy to the substance or surface to be disinfected.
It was known in the art before the effective filing date of the claimed invention to provide 540 kJ/mole of photon energy to a surface to be decontaminated. Neister (‘595) discloses a process for destroying a DNA or RNA of a microorganism on or in a substance or surface comprising generating photons and directing the photons of 540 kJ/mole energy to a substance or surface to be disinfected in order to destroy a plurality of chemical bonds within the DNA or RNA of a microorganism (see p. 1 [0002] and [0005]-[0006], p. 2 [0016] – lines 1-3). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide 540 kJ/mole of photon energy for the generated photons in the method of Piper, or in the method of Soltz as modified by Piper, in order to break bonds within DNA of a microorganism so as to deactivate the microorganism and disinfect or sterilize surfaces of all types as shown by Neister.
Thus, Claim 6 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Piper (‘585) and Neister (‘595), or Soltz (‘437), Piper (‘585), and Neister (‘595).

Claim(s) 12-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Piper (20180214585), or Soltz (20090192437) in view of Piper (20180214585), as applied to claims 1 and 7 above, and further in view of Mattson (20080114283).
Piper (‘585) is relied upon for disclosure described in the rejection of claims 1 and 7 under 35 U.S.C. 102(a)(2).
Soltz (‘437) and Piper (‘585) are relied upon for disclosure described in the rejection of claims 1 and 7 under 35 U.S.C. 103.
Neither Piper (‘585) nor Soltz (‘437) appears to specifically teach a step of washing the eye with a sterile saline solution nor a step of irrigating the eye after the step of directing the photons.
It was known in the art before the effective filing date of the claimed invention to provide  a step of washing and irrigating a surface to be decontaminated. Mattson (‘283) discloses a process for irradiating an eye of a living being comprising steps of generating photons and directing the photons to the eye (see entire document, particularly p. 13 [0177], p. 14 [0182], p. 16 [0201]), washing the eye with a sterile saline solution (see entire document, particularly p. 14 [0181]), and irrigating the eye after the step of directing the photons (see entire document, particularly p.12 [0169], p. 14 [0181], p. 16 [0199]) in order to rinse the eye and to ensure the eye stays moist and hydrated throughout the process. It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide steps of rinsing the eye with a sterile saline solution and to irrigate the eye after the step of directing the photons in the method of Piper, or in the method of Soltz as modified by Piper, as known treatment steps in order to ensure that the eye of the living being stays hydrated throughout the treatment as shown by Mattson.
Thus, Claims 12-13 and 16-17 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Piper (‘585) and Mattson (‘283), or Soltz (‘437), Piper (‘585), and Mattson (‘283).


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Connaughton Jr. on June 8, 2022.

The application has been amended as follows: 
in line 3 of Claim 18, insert --harvesting a cornea from a deceased donor;--;  
in line 7 of Claim 18, delete “and”;
in line 8 of Claim 18, delete “cornea.” and insert --the cornea; and--;
in line 9 of Claim 18, insert 
--placing the cornea harvested from the deceased donor into a sterile viewing chamber; 
wherein the step of directing the photons is performed after the step of placing the cornea in the sterile viewing chamber.--;
in line 1 of Claims 19-20, delete “New” and insert --Canceled--.


Allowable Subject Matter
Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to amendment of the claim to include limitations of now cancelled claims 19-20. While prior art such as Ressler (20050173652) discloses disinfecting eyes of deceased beings (see paragraph 10 on pp. 3-4 of Office Action mailed 10/15/2021), Ressler (‘652) does not specifically teach a step of harvesting eye tissue, in particular cornea, nor a step of placing the cornea that is harvested into a sterile viewing chamber prior to the step of directing the photons having at least one wavelength of 222 nm. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a process for destroying a DNA or RNA of a microorganism on or in a substance or surface cornea harvested from a deceased donor comprised of steps as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799